
	

113 HR 4876 IH: Emerging Business Encouragement Act of 2014
U.S. House of Representatives
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4876
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2014
			Mr. Carson of Indiana (for himself, Mr. Enyart, Mr. Conyers, Mr. Sablan, and Ms. Brown of Florida) introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Small Business Act to provide for contracting preferences and other benefits for
			 emerging business enterprises, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Emerging Business Encouragement Act of 2014.
		2.Emerging Business Enterprises
			(a)DesignationSection 3 of the Small Business Act (15 U.S.C. 632) is amended by adding at the end the following:
				
					(dd)Emerging Business Enterprises
						(1)In generalNot later than the date that is 1 year after the date of enactment of this paragraph, for each
			 industry category for which the Administrator established a size standard
			 under this subsection, the Administrator shall by rule establish
			 procedures for designating a small business concern in that industry
			 category as an emerging business enterprise. Such procedures shall include
			 the criteria under paragraph (2), and a process for appealing decisions of
			 the Administrator on designations. Such a designation shall expire on the
			 date that the small business concern is no longer in compliance with such
			 criteria, except that—
							(A)in the case of an emerging business enterprise that receives a designation as such but which
			 existed as a business entity prior to such designation, the designation
			 shall not expire by reason of the emerging business enterprise being more
			 than 5 years old; instead, the designation shall expire on the date that
			 is 5 years after the date of the designation; and
							(B)if the emerging business enterprise exceeds the size limitation described in the criterion under
			 paragraph (2)(A) following designation as an emerging business enterprise,
			 the designation shall expire only if the size is 50 percent or more of the
			 maximum size of a small business concern within that industry category.The rulemaking under this paragraph shall include a procedure for self certification as an
			 emerging business enterprise, for annual submission of documentation
			 establishing eligibility for designation as an emerging business
			 enterprise, and for periodic audits of emerging business enterprises based
			 on such documentation.(2)Criteria for designationThe Administrator shall establish criteria for designation of an emerging business enterprise,
			 which shall include the following:
							(A)Number of employeesThat the small business concern employs, in the Administrator’s determination a number of employees
			 that is less than the larger of—
								(i)not more than 10 percent of the number of employees that a small business concern within that
			 industry category may employ, if that small business concern is so
			 classified by reason of a size standard under section 3(a) pertaining to
			 the number of employees of the concern; or
								(ii)25 employees.
								(B)Age of businessThat the small business concern is, in the Administrator’s determination, not more than 5 years
			 old.
							(C)Salary requirementsThat the small business concern does not, in the Administrator’s determination, pay to an
			 individual who owns any part of the concern or who is in a management
			 position a salary greater than 200 percent of the mean annual salary for
			 Managers of Companies and Enterprises or the equivalent from the most
			 recent Employment and Wage Estimates developed by the Secretary of Labor.
							(3)Public notificationThe Administrator shall take appropriate action to publicize the establishment of the procedures
			 for designations under this paragraph, including by conducting outreach to
			 eligible small business concerns.
						(4)Contractor trainingThe Administrator shall provide for training regarding Federal procurement on an Internet Web site
			 of the Administrator, which shall be available to the public at no charge..
			(b)Contracting preferenceSection 15(g)(2) of the Small Business Act (15 U.S.C. (g)(2)) is amended by adding at the end the
			 following:
				
					(G)Emerging Business Enterprises
						(i)In generalThe head of each Federal agency shall, after consultation with the Administrator, establish goals
			 for participation by emerging business enterprises designated under
			 section 3(a)(6) in not less than 5 percent of all contracts, including
			 prime contracts and subcontracts, for each fiscal year. The head of the
			 agency may give preference in making contract awards to such emerging
			 business enterprises and shall make consistent efforts to annually expand
			 participation by emerging business enterprises from each industry category
			 in procurement contracts of the agency.
						(ii)Reports
							(I)Reports from agenciesAt the conclusion of each fiscal year, the head of each Federal agency shall report to the
			 Administrator on the extent of participation by emerging business
			 enterprises in procurement contracts of such agency. Such reports shall
			 contain appropriate justifications for failure to meet the goals
			 established under this subparagraph.
							(II)Reports to CongressThe Administrator shall annually compile and analyze the reports submitted by the individual
			 agencies pursuant to subclause (I) and shall submit to the President and
			 the Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives the
			 compilation and analysis, which shall include the following:
								(aa)The goals in effect for each agency and the agency's performance in attaining such goals.
								(bb)An analysis of any failure to achieve individual agency goals and the actions planned by such
			 agency (and approved by the Administrator) to achieve the goals in the
			 succeeding fiscal year.
								(cc)The total number and dollar value of prime contracts and subcontracts awarded to emerging business
			 enterprises.
								(III)Annual Presidential report on the state of small businessThe President shall include the information required by subclause (II) in each annual report to the
			 Congress on the state of small business prepared pursuant to section
			 303(a) of the Small Business Economic Policy Act of 1980 (15 U.S.C.
			 631b(a))..
			(c)Amendments to SBA ExpressSection 7(a)(31) of the Small Business Act (15 U.S.C. 636(a)(31)) is amended by adding at the end
			 the following:
				
					(G)Emerging business enterprises
						(i)In generalThe Administrator may make a loan under the Express Loan Program to an emerging business enterprise
			 designated under section 3(dd), except that such loans shall be made in
			 accordance with the terms of this subparagraph.
						(ii)Guaranty rateThe guaranty rate of such a loan shall be in accordance with the following:
							(I)Except as otherwise provided in this clause, 65 percent.
							(II)Except as provided in subclause (III), if, in a report submitted under clause (iii), the total
			 number of loans made and the total amount loaned by a lender is greater by
			 10 percent than the prior fiscal year, 75 percent.
							(III)If, in a report submitted under clause (iii), the total rate of default on loans issued under
			 subclauses (I) and (II) is greater by 10 percent than the prior year, 50
			 percent in the succeeding fiscal year.
							(iii)ReportsOn the date that is 1 year after the end of the first fiscal year for which a loan is first
			 guaranteed under this subparagraph, and annually thereafter, each lender
			 making a loan guaranteed under this section shall report to the
			 Administrator the total number of loans made during the preceding fiscal
			 year,
			 the total amount loaned, and the default rate for all guaranteed loans.
						(iv)VerificationA lender making a loan guaranteed under this section shall verify the status of a business concern
			 as an emerging business enterprise before issuing a loan.
						(v)SanctionIf a business concern has received a loan under this subparagraph and that business concern has
			 fraudulently misrepresented its status as an emerging business enterprise,
			 that business concern shall repay the amount of the loan to the lender
			 (from which amount the lender shall repay the amount of any guarantee paid
			 on the loan), and shall in addition pay a fine in an amount determined by
			 the Administrator..
			3.Rulemakings
			(a)Self-CertificationNot later than 180 days after the date of enactment of this Act, the Administrator shall by rule
			 establish a process for initial self-certification of emerging business
			 enterprises for purposes of participation in Federal contracts, and
			 eligibility for Express Loans under section 7(a)(31)(G) of the Small
			 Business Act.
			
